Exhibit 10.2

FIRST AMENDMENT TO LEASE AGREEMENT

This FIRST AMENDMENT TO LEASE AGREEMENT is dated as of the 20th day of August,
2019, by and between 300 Rouse Boulevard, LLC, a Delaware limited liability
company (“Landlord”) and IOVANCE BIOTHERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
May 28, 2019 (the “Lease”) respecting certain premises located at 300 Rouse
Boulevard, Philadelphia, Pennsylvania, as more particularly described in the
Lease; and

WHEREAS, Landlord and Tenant now desire to amend the Lease as more particularly
set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby amend the Lease as follows:

1.         Modification to Key Man Provision.  Section 39 of the Lease is hereby
deleted and replaced in its entirety with the following:

“39.            Key Man Provision.  Landlord acknowledges that GDP 300 Rouse
Boulevard Manager, LLC (“GDP”) holds an indirect ownership interest in Landlord
and serves as the indirect managing member of Landlord, and that John S. Gattuso
(“Gattuso”) is a principal in GDP. Landlord agrees that for a period of not less
than eighteen (18) months after the Commencement Date (i) GDP shall continue to
hold an indirect ownership interest in Landlord, (ii) Gattuso shall continue to
be a principal in GDP, and (iii) GDP shall continue to be the indirect managing
member of Landlord. The forgoing provisions shall be subject to (and not apply
in the event of) the death or incapacity of Gattuso, or the removal of GDP as
the indirect managing member of Landlord for cause.”

2.         Definition of Additional Rent.  As used in the Lease, the term
“Additional Rent” means all amounts payable by Tenant to Landlord under the
Lease, other than Minimum Annual Rent.

3.         Amendment to Section 33.  The following sentence is added to the end
of Section 33 of the Lease:

“Landlord shall work cooperatively with Tenant to assist Tenant in making such
filings and taking such other actions as may be necessary for Tenant to take
full advantage, to the extent provided by Law, of the Keystone Opportunity
Improvement Zone.  Tenant agrees to reimburse Landlord for Landlord’s reasonable
and actual pre-approved third party expenses incurred by Landlord in providing
such assistance.”

4.         Confirmation of Lease Term.  On or after the Commencement Date,
Tenant agrees, upon the written notice of Landlord in conformity with the notice
requirements of the Lease, to










 

confirm in writing the Commencement Date, the Expiration Date, that Tenant has
taken possession of the Premises (subject, if applicable, to any ongoing
Tenant’s Work), and such other matters directly related thereto as Landlord may
reasonably request, provided that such written confirmation shall not in any way
be deemed to alter, waive or amend Tenant’s rights or remedies under the Lease.

5.         Ratification of Certain Remedies.  Section 22 of the Lease provides,
under certain circumstances, for the remedy of confession of judgment against
the Tenant for ejectment.  In order to confirm and ratify such remedy, Tenant
restates the same in its entirety as follows:

(a)  WHEN THIS LEASE AND THE TERM OR ANY EXTENSION THEREOF SHALL HAVE BEEN
TERMINATED ON ACCOUNT OF ANY DEFAULT BY TENANT, OR WHEN THE TERM OR ANY
EXTENSION THEREOF SHALL HAVE EXPIRED, TENANT HEREBY AUTHORIZES ANY ATTORNEY OF
ANY COURT OF RECORD OF THE COMMONWEALTH OF PENNSYLVANIA TO APPEAR FOR TENANT AND
FOR ANYONE CLAIMING BY, THROUGH OR UNDER TENANT AND TO CONFESS JUDGMENT AGAINST
ALL SUCH PARTIES, AND IN FAVOR OF LANDLORD, IN EJECTMENT AND FOR THE RECOVERY OF
POSSESSION OF THE PREMISES, FOR WHICH THIS LEASE OR A TRUE AND CORRECT COPY
HEREOF SHALL BE GOOD AND SUFFICIENT WARRANT.  AFTER THE ENTRY OF ANY SUCH
JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO
TENANT AND WITHOUT A HEARING.  IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE
BEEN COMMENCED IT SHALL BE DETERMINED AND POSSESSION OF THE PREMISES REMAIN IN
OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT FOR THE SAME DEFAULT AND
UPON ANY SUBSEQUENT DEFAULT(S) OR UPON THE TERMINATION OF THIS LEASE OR TENANT'S
RIGHT OF POSSESSION AS HEREIN SET FORTH, TO AGAIN CONFESS JUDGMENT AS HEREIN
PROVIDED, FOR WHICH THIS LEASE OR A TRUE AND CORRECT COPY HEREOF SHALL BE GOOD
AND SUFFICIENT WARRANT.

 Initials on behalf of Tenant: ____

(b)  THE WARRANT TO CONFESS JUDGMENT SET FORTH ABOVE SHALL CONTINUE IN FULL
FORCE AND EFFECT AND BE UNAFFECTED BY AMENDMENTS TO THIS LEASE OR OTHER
AGREEMENTS BETWEEN LANDLORD AND TENANT EVEN IF ANY SUCH AMENDMENTS OR OTHER
AGREEMENTS INCREASE TENANT'S OBLIGATIONS OR EXPAND THE SIZE OF THE PREMISES.





2




 

(c)  TENANT EXPRESSLY AND ABSOLUTELY KNOWINGLY WAIVES AND RELEASES (i) ANY
RIGHT, INCLUDING, WITHOUT LIMITATION, UNDER ANY APPLICABLE STATUTE, WHICH TENANT
MAY HAVE TO RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING AN ACTION FOR
REPOSSESSION OF THE PREMISES AND (ii) ANY RIGHT WHICH TENANT MAY HAVE TO NOTICE
AND TO HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF TENANT'S PROPERTY OR
THEREAFTER AND (iii) ANY PROCEDURAL ERRORS IN CONNECTION WITH THE ENTRY OF ANY
SUCH JUDGMENT OR IN THE ISSUANCE OF ANY ONE OR MORE WRITS OF POSSESSION OR
EXECUTION OR GARNISHMENT THEREON.

Initials on behalf of Tenant:____

6.         Miscellaneous.

(a)        Except as expressly modified herein, the Lease shall continue
unmodified and remain in full force and effect in accordance with its terms.

(b)        The respective rights and obligations provided in this Amendment
shall bind and inure to the benefit of the parties hereto, their permitted
successors and assigns under the Lease.

(c)        This Amendment shall be construed, governed, and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
principles relating to conflicts of law.

(d)        This Amendment may be executed in any number of counterparts, each of
which when taken together shall be deemed to be one and the same
instrument.  The parties acknowledge and agree that notwithstanding any law or
presumption to the contrary a facsimile or electronically delivered Portable
Document Format (.pdf) (or similar electronic format) signature of either party
whether upon this Amendment shall be deemed valid and binding and admissible by
either party against the other as if the same were an original ink signature.

 (Signatures continued on next page)

 





3




 

IN WITNESS WHEREOF, intending to be legally bound, Landlord and Tenant have
executed this First Amendment to Lease Agreement as of the date first above
written.

 

 

 

 

Landlord:

 

 

 

300 ROUSE BOULEVARD, LLC

 

 

 

 

 

By: /s/ John S. Gattuso

 

Name: John S. Gattuso

 

Title: Authorized Signatory

 

 

 

 

 

Tenant:

 

 

 

IOVANCE BIOTHERAPEUTICS, INC.

 

 

 

 

 

By: /s/ Frederick G. Vogt

 

Name: Frederick G. Vogt

 

Title: General Counsel and Corporate Secretary

 

4

